  


 HR 4631 ENR: Autism CARES Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4631 
 
AN ACT 
To reauthorize certain provisions of the Public Health Service Act relating to autism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Autism Collaboration, Accountability, Research, Education, and Support Act of 2014 or the Autism CARES Act of 2014.  
2.National Autism Spectrum Disorder Initiative 
(a)In generalThe Secretary of Health and Human Services shall designate an existing official within the Department of Health and Human Services to oversee, in consultation with the Secretaries of Defense and Education, national autism spectrum disorder research, services, and support activities.  
(b)DutiesThe official designated under subsection (a) shall— 
(1)implement autism spectrum disorder activities, taking into account the strategic plan developed by the Interagency Autism Coordinating Committee under section 399CC(b) of the Public Health Service Act (42 U.S.C. 280i–2(b)); and 
(2)ensure that autism spectrum disorder activities of the Department of Health and Human Services and of other Federal departments and agencies are not unnecessarily duplicative. 
3.Research programSection 399AA of the Public Health Service Act (42 U.S.C. 280i) is amended— 
(1)in subsection (a)(1), by inserting for children and adults after reporting of State epidemiological data; 
(2)in subsection (b)(1)— 
(A)by striking establishment of regional centers of excellence and inserting establishment or support of regional centers of excellence; and 
(B)by inserting for children and adults before the period at the end; 
(3)in subsection (b)(2), by striking center to be established and inserting center to be established or supported; and 
(4)in subsection (e), by striking 2014 and inserting 2019.  
4.Autism interventionSection 399BB of the Public Health Service Act (42 U.S.C. 280i–1) is amended— 
(1)in subsection (b)(1), by inserting culturally competent after provide; 
(2)in subsection (c)(2)(A)(ii), by inserting (which may include respite care for caregivers of individuals with an autism spectrum disorder) after services and supports; 
(3)in subsection (e)(1)(B)(v), by inserting before the semicolon the following: , which may include collaborating with research centers or networks to provide training for providers of respite care (as defined in section 2901); 
(4)in subsection (f), by striking grants or contracts and all that follows through for individuals with and inserting grants or contracts, which may include grants or contracts to research centers or networks, to determine the evidence-based practices for interventions to improve the physical and behavioral health of individuals with; and 
(5)in subsection (g), by striking 2014 and inserting 2019. 
5.Interagency Autism Coordinating CommitteeSection 399CC of the Public Health Service Act (42 U.S.C. 280i–2) is amended— 
(1)in subsection (b)— 
(A)in paragraph (1)— 
(i)by striking and annually update; and 
(ii)by striking intervention and inserting interventions, including school and community-based interventions; 
(B)by striking paragraph (2); 
(C)by redesignating paragraph (1) as paragraph (2), and inserting before such redesignated paragraph the following: 
 
(1)monitor autism spectrum disorder research, and to the extent practicable services and support activities, across all relevant Federal departments and agencies, including coordination of Federal activities with respect to autism spectrum disorder;; 
(D)in paragraph (3), by striking recommendations to the Director of NIH; 
(E)in paragraph (4), by inserting before the semicolon the following: , and the process by which public feedback can be better integrated into such decisions; and 
(F)by striking paragraphs (5) and (6) and inserting the following: 
 
(5)develop a strategic plan for the conduct of, and support for, autism spectrum disorder research, including as practicable for services and supports, for individuals with an autism spectrum disorder and the families of such individuals, which shall include— 
(A)proposed budgetary requirements; and 
(B)recommendations to ensure that autism spectrum disorder research, and services and support activities to the extent practicable, of the Department of Health and Human Services and of other Federal departments and agencies are not unnecessarily duplicative; and 
(6)submit to Congress and the President— 
(A)an annual update on the summary of advances described in paragraph (2); and 
(B)an annual update to the strategic plan described in paragraph (5), including any progress made in achieving the goals outlined in such strategic plan. ; 
(2)in subsection (c)— 
(A)in paragraph (1)— 
(i)by striking the paragraph designation, the heading, and the matter preceding subparagraph (A) and inserting the following: 
 
(1)Federal membershipThe Committee shall be composed of the following Federal members—;  
(ii)in subparagraph (C)— 
(I)by inserting , such as the Administration for Community Living, Administration for Children and Families, the Centers for Medicare & Medicaid Services, the Food and Drug Administration, and the Health Resources and Services Administration before the semicolon at the end; and 
(II)by adding at the end and; 
(iii)in subparagraph (D)— 
(I)by inserting and the Department of Defense after Department of Education; and  
(II)by striking at the end ; and and inserting a period; and 
(iv)by striking subparagraph (E); 
(B)in paragraph (2)— 
(i)in the paragraph heading, by striking Additional and inserting Non-Federal; 
(ii)in the matter preceding subparagraph (A), by striking Not fewer than 6 members of the Committee, or 1/3 of the total membership of the Committee, whichever is greater and inserting Not more than 1/2, but not fewer than 1/3, of the total membership of the Committee; 
(iii)in subparagraph (A), by striking one such member shall be an individual and inserting two such members shall be individuals; 
(iv)in subparagraph (B), by striking one such member shall be a parent or legal guardian and inserting two such members shall be parents or legal guardians; and 
(v)in subparagraph (C), by striking one such member shall be a representative and inserting two such members shall be representatives; and 
(C)by adding at the end the following: 
 
(3)Period of appointment; vacancies 
(A)Period of appointment for Non-Federal membersNon-Federal members shall serve for a term of 4 years, and may be reappointed for one or more additional 4-year terms. 
(B)VacanciesA vacancy on the Committee shall be filled in the manner in which the original appointment was made and shall not affect the powers or duties of the Committee. Any member appointed to fill a vacancy for an unexpired term shall be appointed for the remainder of such term. A member may serve after the expiration of the member’s term until a successor has been appointed.; 
(3)in subsection (d)— 
(A)by striking paragraph (2); and 
(B)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and 
(4)in subsection (f), by striking 2014 and inserting 2019. 
6.ReportsSection 399DD of the Public Health Service Act (42 U.S.C. 280i–3) is amended— 
(1)in the section heading, by striking Report and inserting Reports; 
(2)in subsection (b), by redesignating paragraphs (1) through (9) as subparagraphs (A) through (I), respectively, and realigning the margins accordingly; 
(3)by redesignating subsections (a) and (b) as paragraphs (1) and (2), respectively, and realigning the margins accordingly; 
(4)by inserting after the section heading the following: 
 
(a)Progress report; 
(5)in subsection (a)(1) (as so redesignated)— 
(A)by striking 2 years after the date of enactment of the Combating Autism Reauthorization Act of 2011 and inserting 4 years after the date of enactment of the Autism CARES Act of 2014; 
(B)by inserting and the Secretary of Defense after the Secretary of Education; and 
(C)by inserting , and make publicly available, including through posting on the Internet Web site of the Department of Health and Human Services, after Representatives; and 
(6)in subsection (a)(2) (as so redesignated)— 
(A)in subparagraph (A), (as so redesignated), by striking Combating Autism Act of 2006 and inserting Autism CARES Act of 2014; 
(B)in subparagraph (B) (as so redesignated), by striking particular provisions of Combating Autism Act of 2006 and inserting amendments made by the Autism CARES Act of 2014; 
(C)by striking subparagraph (C) (as so redesignated), and inserting the following: 
 
(C)information on the incidence and prevalence of autism spectrum disorder, including available information on the prevalence of autism spectrum disorder among children and adults, and identification of any changes over time with respect to the incidence and prevalence of autism spectrum disorder;; 
(D)in subparagraph (D) (as so redesignated), by striking 6-year period beginning on the date of enactment of the Combating Autism Act of 2006 and inserting 4-year period beginning on the date of enactment of the Autism CARES Act of 2014 and, as appropriate, how this age varies across population subgroups; 
(E)in subparagraph (E) (as so redesignated), by striking 6-year period beginning on the date of enactment of the Combating Autism Act of 2006 and inserting 4-year period beginning on the date of enactment of the Autism CARES Act of 2014 and, as appropriate, how this age varies across population subgroups; 
(F)in subparagraph (F) (as so redesignated), by inserting and, as appropriate, on how such average time varies across population subgroups before the semicolon at the end; 
(G)in subparagraph (G) (as so redesignated)— 
(i)by striking including by various subtypes, and inserting including by severity level as practicable,; and 
(ii)by striking child may and inserting child or other factors, such as demographic characteristics, may; and 
(H)by striking subparagraph (I) (as so redesignated), and inserting the following:  
 
(I)a description of the actions taken to implement and the progress made on implementation of the strategic plan developed by the Interagency Autism Coordinating Committee under section 399CC(b).; and 
(7)by adding at the end the following new subsection: 
 
(b)Report on young adults and transitioning youth 
(1)In generalNot later than 2 years after the date of enactment of the Autism CARES Act of 2014, the Secretary of Health and Human Services, in coordination with the Secretary of Education and in collaboration with the Secretary of Transportation, the Secretary of Labor, the Secretary of Housing and Urban Development, and the Attorney General, shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report concerning young adults with autism spectrum disorder and the challenges related to the transition from existing school-based services to those services available during adulthood. 
(2)ContentsThe report submitted under paragraph (1) shall contain— 
(A)demographic characteristics of youth transitioning from school-based to community-based supports; 
(B)an overview of policies and programs relevant to young adults with autism spectrum disorder relating to post-secondary school transitional services, including an identification of existing Federal laws, regulations, policies, research, and programs; 
(C)proposals on establishing best practices guidelines to ensure— 
(i)interdisciplinary coordination between all relevant service providers receiving Federal funding; 
(ii)coordination with transitioning youth and the family of such transitioning youth; and 
(iii)inclusion of the individualized education program for the transitioning youth, as prescribed in section 614 of the Individuals with Disabilities Education Act (20 U.S.C. 1414); 
(D)comprehensive approaches to transitioning from existing school-based services to those services available during adulthood, including— 
(i)services that increase access to, and improve integration and completion of, post-secondary education, peer support, vocational training (as defined in section 103 of the Rehabilitation Act of 1973 (29 U.S.C. 723)), rehabilitation, self-advocacy skills, and competitive, integrated employment; 
(ii)community-based behavioral supports and interventions; 
(iii)community-based integrated residential services, housing, and transportation; 
(iv)nutrition, health and wellness, recreational, and social activities; 
(v)personal safety services for individuals with autism spectrum disorder related to public safety agencies or the criminal justice system; and 
(vi)evidence-based approaches for coordination of resources and services once individuals have aged out of post-secondary education; and 
(E)proposals that seek to improve outcomes for adults with autism spectrum disorder making the transition from a school-based support system to adulthood by— 
(i)increasing the effectiveness of programs that provide transition services; 
(ii)increasing the ability of the relevant service providers described in subparagraph (C) to provide supports and services to underserved populations and regions; 
(iii)increasing the efficiency of service delivery to maximize resources and outcomes, including with respect to the integration of and collaboration among services for transitioning youth; 
(iv)ensuring access to all services necessary to transitioning youth of all capabilities; and 
(v)encouraging transitioning youth to utilize all available transition services to maximize independence, equal opportunity, full participation, and self-sufficiency.. 
7.Authorization of appropriationsSection 399EE of the Public Health Service Act (42 U.S.C. 280i–4) is amended— 
(1)in subsection (a), by striking fiscal years 2012 through 2014 and inserting fiscal years 2015 through 2019; 
(2)in subsection (b), by striking fiscal years 2011 through 2014 and inserting fiscal years 2015 through 2019; and 
(3)in subsection (c), by striking $161,000,000 for each of fiscal years 2011 through 2014 and inserting $190,000,000 for each of fiscal years 2015 through 2019. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
